On Motion for Rehearing
In its motion for rehearing appellant, throughout thirty-two legal size pages, has insistently urged that our original opinion was erroneous and that this case should be reversed and rendered in its favor, or in the alternative reversed and remanded. We are writing further only in an effort to *774more plainly show the case as a simple suit involving a breach of a contract of sale and not a complicated situation involving twenty-eight special issues appellant has attempted to make of it.
If we did not specifically say so in our original opinion, we say now that ap-pellee’s pleadings and the evidence adduced on direct and cross-examination, when considered in their most favorable light, as we are required under the law to consider them, show appellee ordered from appellant and the latter agreed to deliver a certain product — ingredients with the proportion, strength and mixture for making 2,500 pounds per square inch compression strength concrete. The trial court submitted the case on that theory. When considered in its most simple form the jury was asked, in effect “Do you find from a preponderance of the evidence the ingredients delivered were not such as to produce the product ordered?” That was the basis of the law suit. That was the ultimate question which had to be submitted in some form. Had the jury answered “It was such” appellant would have been entitled to his judgment. Had the trial court submitted the requested issues and they had been answered favorably to appellant they could not have formed the basis of a judgment because an answer “It was such” would have constituted a verdict for appellant and an answer “It was not such” would have constituted a verdict for ap-pellee, the amount of damages having been agreed upon. We believe appellant had a completely fair hearing both on the evidence he offered and the method employed by the court in submission of the case. The jury disagreed with its contentions and we believe the judgment of the court should not be disturbed.
Accordingly, appellant’s motion for rehearing is overruled.